department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date o f f i c e o f c h i e f c o u n se l number release date conex-120578-10 uil -------------------------- ---------------- ------------------------------- dear ---------------- secretary geithner asked me to respond to your letter of date you asked about resolving a tax matter and how to establish a church you also expressed an interest in employment with the treasury_department i am pleased to provide the following information you stated that the service is asserting a deficiency against you arising from a mistaken belief that you received a large item_of_income in a past year the national_taxpayer_advocate service tas an independent organization within the service maintains a staff to assist taxpayers who are experiencing economic harm who are seeking help in resolving problems with the service or who believe that a service system or procedure fails to work as it should you may wish to contact your local taxpayer_advocate or call the toll-free number you described your efforts in establishing a church a church or other organization created for charitable purposes may apply for a ruling recognizing their exemption from taxation we refer you to irs publication tax -exempt status for your organization a copy of which is enclosed the publication describes the procedures to follow to obtain a ruling that an organization is tax-exempt you also expressed an interest in employment with the united_states treasury_department current job openings at the treasury_department are listed on the internet at http www usajobs gov with those of other federal agencies you might check there for job postings that interest you conex-120578-10 once again the taxpayer_advocate_service can be contacted at for assistance obtaining a ruling contact the irs at for information regarding the status of your case please refer to the correspondence you have received and contact the service employees directly involved in the case i hope this information is helpful please call me or --------------------at -------------- - ------- if you need further assistance sincerely john p moriarty chief branch income_tax and accounting enclosure irs publication
